DETAILED ACTION
Allowable Subject Matter
Claims 5, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huffer et al. (8,746,490) in view of Madhusoodhanan et al. (2008/0090932).

 	Regarding claim 1, Huffer teaches a method of forming an adhesive sign comprising: 
providing a transparent substrate layer (fig. 2A, layer 20) having opposed first (fig. 2, upward facing surface of layer 20) and second (fig. 2, downward facing surface of layer 20) surfaces; 
printing (col. 3, lines 55-67, note that the ink is necessarily printed) a second composition (fig. 2, item 22) to form an image layer on the second surface of the 
applying a first composition (col. 3, lines 55-67, fig. 2, adhesive 24) on the second surface of the substrate layer, the first composition having a first viscosity, (note that any adhesive “has a viscosity”) so that at least a portion of the first composition, or an adhesive layer formed therefrom, is left exposed to the atmosphere (col. 3, lines 55-67, compare figs. 1, 2, Note that the image layer 22 is used only in the center of the substrate to form “Indicia,” and the adhesive layer 24 is used only around the edges of the substrate so that there is no overlap of the image and adhesive layers, and the adhesive layer is left exposed), 
whereby the first composition defines an adhesive layer (col. 3, lines 55-67, see fig. 2) with an exposed adhesive surface (see fig. 2, note that during the manufacture of the package, there is a time after printing the image layer 22 and applying the adhesive layer 24 when the adhesive is exposed at one surface. Note that the claim does not require that the adhesive surface is exposed after completion of the entire package);
the adhesive sign comprising the substrate layer with the first and second compositions (see fig. 2A, note substrate layer 20, image layer 22 and adhesive layer 24) or comprising a sheet formed by cutting the substrate with the first and second compositions into sheets, each sheet having an adhesive layer and an image layer thereon (Note that everything following the “or” is being disregarded).
Huffer does not teach wherein the first composition and the second composition are deposited by an inkjet technique, wherein first composition comprises at least one of a photo-curable monomer and a photo-curable oligomer; the second composition comprises at least one of a photo-curable monomer and a photo-curable oligomer; 
Huffer in view of Madhusoodhanan does not teach wherein the second composition is deposited after the first composition. However, according to MPEP 2144.04, a 

Regarding claim 2, Huffer in view of Madhusoodhanan teaches the method of claim 1, wherein the photo-curing of the first composition is performed at least partly after the inkjet printing of the second composition (See claim 1 rejection, Note that in any sequential printer, a downstream application device will begin operation while an upstream application device continues operatioin).

Regarding claim 7, Huffer in view of Madhusoodhanan teaches the method of claim 1, wherein in the adhesive sign: the transparent substrate has a length l.sub.1 (Huffer, see fig. 1); the adhesive layer has a length l.sub.2, which is less than l.sub.1 Huffer, see fig. 1; the image layer has an exposed length l.sub.3 which is no more than l.sub.1 (Huffer, see fig. 1). 	Regarding claim 8, Huffer in view of Madhusoodhanan teaches the method of claim 1, wherein in the adhesive sign, the cured adhesive layer has a viscosity of at least 100,000 cps (Madhusoodhanan, Note that any working adhesive necessarily has such a viscosity. In other words, a viscosity below 100,000 cps would render the adhesive ineffective). 	Regarding claim 9, Huffer in view of Madhusoodhanan teaches an adhesive sign formed by the method of claim 1 (Huffer, see fig. 1, Note that the sign “Indicia” is adhesive).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huffer in view of Madhusoodhanan as applied to claim 1 above, and further in view of Huffman (6,348,262). 	 	Regarding claim 3, Huffer in view of Madhusoodhanan teaches the method of claim 1. Huffer in view of Madhusoodhanan does not teach pretreating the substrate layer by at least one of flame treatment, corona treatment, and plasma treatment prior to the inkjet printing of the first composition. Huffman teaches this (Huffman, see fig. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to corona treat the substrate of Huffer in view of Madhusoodhanan in the manner disclosed by Huffman because doing so would facilitate better adhesion of all fluids to the transparent substrate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huffer in view of Madhusoodhanan as applied to claim 1 above, and further in view of Konno et al. (2005/0190248). 	Regarding claim 4, Huffer in view of Madhusoodhanan teaches the method of claim 1. Huffer in view of Madhusoodhanan does not teach transporting the substrate layer on a paper path to first and second printheads where the inkjet printing of the first and second compositions is performed and transporting the printed substrate layer on the paper path to a curing station where the photo-curing of the first composition and the second composition is performed. Konno teaches first and second printheads and curing stations along a paper path (Konno, see fig. 1). It would have been obvious to one of .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huffer in view of Madhusoodhanan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853